﻿104.	On behalf of the President of the Republic of Gabon, may I join previous speakers in warmly congratulating the President on having been unanimously chosen by our Assembly to guide its debates. In so doing, my delegation, far from simply following tradition is genuinely convinced that our President's eminent qualities as a seasoned diplomat, together with his wealth of experience of international affairs, naturally fit him for his delicate but noble and exalting task and undoubtedly guarantee the final success of our work.
105.	Need I emphasize that these congratulations are also extended to the Vice-Presidents and other members of the General Committee, who, together with the President, will be called upon to play a leading role in the course of our debates.
106.	I am particularly happy to pay a lively tribute to the President of the thirty-second session of this Assembly, Mr. Lazar Mojsov of Yugoslavia, for his remarkable work during that session as well as during the three special sessions, the success of which was so striking. I am happy to attribute that success to that brilliant statesman.
107.	Finally, I welcome the admission of Solomon Islands as the one hundred and fiftieth Member of our Organization. I can but rejoice at this further step towards universality, one of the Organization's fundamental objectives.
108.	While it is fitting to point out with satisfaction that from one year to another solutions of some sort are finally found to certain problems debated here, it is no less true that a cursory look at the agenda of the present session shows us that, most unfortunately, the items included remain the same from one session to the next. This is particularly so in regard to the problems of decolonization and of security and international economic co-operation, for which no solutions are forthcoming. In this range of problems, which never ceases to grow, one can affirm without fear of being mistaken or misjudged that Africa, our advancing Africa, has been in the course of the past few years at the core of the burning concerns of our Organization.
109.	As proof of this I need mention only the various meetings held within the framework of our Organization in 1977 and, more particularly, during the present year. Last April we met here in the ninth special session to discuss the problem of Namibia. Without wishing to enter into the details of that question, which is still before the Security Council and on which each of our States has already had an opportunity to be heard, I wish simply to recall some of the terms of the message from the President of the Gabonese Republic, His Excellency El Hadj Omar Bongo, which was read to this body by the Prime Minister during the special session of the General Assembly on Namibia. He said:
"We cannot continue to leave in the balance on the one hand the lives of thousands of human beings, slaves in their own countries, and on the other the no doubt considerable material interests, the benefits of which can hardly be compared with their cost in suffering and humiliation."
110.	We are pleased, by the Security Council's appeal to the Government of South-Africa to co-operate immediately with the Secretary-General in implementing its resolution 435 (1978), in which the Council approved the Secretary- General's report,  which is an outline of the various stages necessary to lead Namibia to genuine independence.
111.	It is reasonable to-hope that the Western countries that have many links with South Africa will show themselves to be more determined with regard to their partner so as to bring it to accept a dialogue within the framework of the proposals in the Western plan, which was endorsed by the Security Council in its resolution 431 (1978) and which my country welcomed here as a positive initiative to be encouraged-and which seems to us to be the minimum that is acceptable. It must be understood that without it there will be a struggle to the death into which the whole of Africa is prepared to throw all its forces.
112.	Everyone will recognize that the South West Africa People's Organization [SWAPOJ has given sufficient proof of its moderation and keen sense of responsibility for justice finally to be done to it. We shall not despair, once again, of the unanimous support of the international community within the United Nations so that at the opening of the thirty-fourth session we may be able to welcome Namibia as a new Member of the Organization. The unanimous pressure of the international community, and in particular of the Western members of the Security Council, seems to us all the more essential now, when we see the present attempts by South Africa to torpedo peace in order to safeguard its interests.
113.	Like the countries members of the OAU, in particular the countries members of the non-aligned movement, and in general all countries that love peace, justice and freedom, the Gabonese Republic supports the tireless struggle of the Namibian people to establish independence on the soil of their ancestors.
114.	As regards the question of Zimbabwe, I shall limit myself to repeating what we have had the opportunity to say many times within our pan-African organization as well as in the non-aligned movement and here at the United Nations: that while recognizing the decisive role of the Patriotic Front in finding an equitable solution in Zimbabwe we no less firmly support any constructive dialogue between the various parties to the conflict. Information from the region confirms us in that position.
115.	The fighting in the region proves that peace in that Territory can come about only through dialogue between the various parties. That implies sufficient flexibility and understanding on all sides. In this connexion I remind the Assembly that the Gabonese Republic takes the view that the satisfaction of the elementary needs of the African peoples and the free exercise of their political, economic and social rights are not functions of any ideology. There is no reason why the dialogue that we freely accept among nations with different political systems should not be practised within one nation. From that point of view, the proposed meeting between those responsible for the internal settlement and the leaders ,of the Patriotic Front seems to us the only way likely to lead to the formation of a genuine government of national unity-and to put an end to the fratricidal battles, thus preventing those who fought for independence yesterday, both inside and outside the country, from becoming enemies tomorrow. We must not forget that the African signatories to the internal settlement have suffered as much as have the present leaders of the Patriotic Front from the blind repression and brutality of the white racist minority;
116.	Need I remind the Assembly that Africa needs peace. We firmly believe that. It is for this reason that we appeal to the wisdom of all concerned. We hope that the minority regime of South Africa will give proof of such wisdom in this part of Africa, that regime which continues to disgrace mankind because of the extent of its obscurantism and political blindness, as we have shown on several occasions.
117.	If there are indeed serious reasons to hope for a definite and early solution to the problems in Namibia and Zimbabwe-with South Africa, the only bastions of apartheid as a system of government—we are bound to note that there is still no prospect of improvement for the black peoples of that part of our continent so long as it is true that, as President Bongo emphasized at the thirty-second session of the- General Assembly,  abominable racial segregation blocks any political negotiation.
118.	While the changes that will not fail to take place in Namibia and Zimbabwe should lead South Africa to greater understanding, a better discernment of the just claims of the South African peoples, there seems to be a trend in that sanctuary of apartheid towards a hardening of that policy. We repeat that the white minority regime of South Africa, with its 4 million whites-not all of whom agree with its policies-will never be able to resist the pressure of the 400 million inhabitants of independent and free Africa, despite its military superiority, acquired with the assistance of the Western Powers, which no longer dare to sanction its ignoble policy. As the President of the Gabonese Republic, His Excellency El Hadj Omar Bongo said during the thirty-second session: "It must, therefore, be eliminated, not in six years, six months or six weeks, but right now." It is the only chance of survival for a minority population which already has its back to the wall.
119.	In November last an astonished world learned of the heroic gesture of the President of Egypt, Mr. Anwar El-Sadat, in taking the risk going personally to Israel to propose to the Hebrew State peace in acceptable conditions.
120.	We have real hopes as a result of the evolution of events since then—and in this respect we are pleased that it now appears to be almost unanimously agreed that any solution to this problem must duly take into account the legitimate interests of the Palestinian people represented by the PLO, which our Organization has recognized as the sole representative of the Palestinian people.
121.	It is, in fact, inconceivable that the people of Israel, which owes its existence as a State solely to the will of the United Nations, should refuse to implement the decisions  of the Organization in favour of the Palestinian people, which, like the Israeli people, has a right to a homeland. History has indeed taught us that force alone does not constitute a solution to the major problems of the times. Yesterday's victor may well prove to be the vanquished of tomorrow.
122.	This last remark applies equally to the Cypriot problem, which can be solved only through implementation of the relevant United Nations resolutions. Here again, no solution is possible without genuine dialogue between the two communities on the island free of foreign interference, a dialogue that would safeguard their territorial integrity as well as the independence of the country , which has played a major role in the formation of the non-aligned movement, of which we are a part.
123.	Such dialogue and mutual understanding between two communities that have the same ethnic background but different beliefs have always been specific characteristics of Lebanon. Regrettably, that unusual character has been destroyed by circumstances beyond the control of the Lebanese people, but we do not despair of its restoration With the valuable assistance of the Arab nations in particular and the United Nations in general, whose presence in that country is an undeniable factor for peace.
124.	"Dialogue, tolerance and peace": that is the motto of our great national political party, the Gabonese Democratic- Party, under the leadership of His Excellency El Hadj Omar Bongo, in building a united and new Gabon.
125.	To engage in dialogue, a factor of peace among men and nations, is what we recommend also to all peoples that are destroying each other for reasons that are ultimately non-existent or have been created by foreign interference. In the same way that we have recommended it to African peoples and to the peoples of the Middle East; we recommend this method to the people of Korea, who can arrive at peaceful reunification and the restoration of peace only through dialogue free of foreign interference.
126.	While we recognize the virtues of dialogue on a bilateral or even a regional level, we also recognize that, because of the powers conferred on it under the Charter, the United Nations constitutes a valuable instrument for the purpose of dialogue. It is therefore fitting to praise the efforts undertaken by the Secretary-General of the United Nations to promote understanding, tolerance and nonviolence among people of different nations or people having different political or religious opinions. His excellent report on the work of the Organization [A/33/1] submitted to us at the opening of this session is sufficiently eloquent from that point of view, and we congratulate him for it.
127.	The deplorable situation we have just recalled, which is reflected in various parts of the world, seems all the more exacerbated since each party thinks or knows it has the means or can count on the necessary support to allow it to crush its adversary. This situation would not obtain if some were to abandon their roles as providers of a«ms to all sides. True, there were wars even before the invention of these increasingly sophisticated weapons, but we are bound to recognize that they make war even more deadly. At the tenth special session of the United Nations, held recently, the Assembly dealt specifically with this problem. We do not doubt the goodwill of all and the genuine determination to defuse hotbeds of tension throughout the world so as progressively to adopt measures likely to eradicate the arms race for ever. I am certain that at the present session the Assembly will not fail to adopt resolutions intended to achieve that end.
128.	We have already had an opportunity to indicate that man does not live by ideology alone; also, and above all, he lives by bread. Thus we cannot fail to speak of economic problems, which have a definite effect upon development.
129.	I emphasized a moment ago the eminent role played by the Secretary-General of our Organization in seeking solutions to international problems.
130.	For the delegation of Gabon—we wish to believe this is true of all delegations present here—the United Nations remains the ideal framework for the major dialogue that is indispensable among nations and necessary to lessen inequalities and tensions born of selfishness, which generate misunderstandings among nations. The role that we accord to the United Nations is made specific by the adoption of resolutions sometimes followed by conferences. This is the case with the development of international co-operation which is the goal of the North-South dialogue; the third United Nations Conference on the Law of the Sea; and, quite recently the United Nations Conference on Technical Co-operation among Developing Countries; and similarly the fourth regular session of UNCTAD, whose resolution 93 (IV), on the Integrated Programme of Commodities, aroused the greatest hopes among the States members of the Group of 77, to mention only a few.
131.	One of the burning questions that arise for developing countries is that of the search for a just economic balance and, something that has been the subject of repeated efforts by the United Nations for a number of years: the drafting of a new law of the sea.
132.	In actively participating in the drafting of an international convention on the law of the sea, the countries of the third world, so long exploited, have submitted constructive proposals so that the resources of the sea-bed, which have been declared the common heritage of mankind in accordance with resolution 2749 (XXV), should be used for the benefit of the international community as a whole.
133.	Throughout the sessions of that Conference, however, it has nevertheless appeared that all proposals from developing countries systematically come up against the hurdle of opposition from the great Powers, particularly in regard to the transfer of technology, the training of staff for the enterprise, the single system for the exploitation of the sea-bed, and so on.
134.	We deplore this all the more because we remain convinced that it is in the interests of. none to create situations of conflict. Accordingly, we energetically denounce any manoeuvre intended to permit unilateral appropriation of the resources of the sea-bed through the adoption of national legislation.
135.	That is why we appeal to the conscience and the goodwill of certain major and medium-sized Powers if they really wish to contribute to the well-being of the "have- nots". By going against the just and legitimate aspirations of more than three fourths of mankind we undoubtedly run the risk of a conflict.
136.	As regards the North-South dialogue we simply wish to recall that an improvement in the economic situation of the developing countries includes the settlement of the problem of the deterioration in the terms of trade of countries exporters of raw materials and the instability of the currency used for international payments, not forgetting that of the growing indebtedness of the developing countries, which today amounts to close to $250 billion, not including debt servicing, which represents 25 per cent of that amount. In this respect, we must pay a tribute to the "have" countries which decided to cancel the debts of certain developing countries. We can never sufficiently encourage the other wealthy countries to envisage similar measures or others for the partial reduction of the external debt of all the poor countries—this within the framework of the agreement between debtors and creditors as decided in Geneva in the month of March last [see A/33115, part two, annex I].
137.	As regards the fourth session of UNCTAD and particularly resolution 93 (IV), which I have already mentioned, unfortunately, two years later, we are bound to express regret that, in respect both of indebtedness and of the common fund, and also in respect of economic co-operation among developing countries and the transfer of technology, no substantial progress has been registered in the implementation of that resolution, which has nevertheless been recognized as the corner-stone of the new international economic order—this being due to the absence of political will on the part of most of the industrialized countries.
138.	So my country once again makes an appeal to the international conscience that the self-centredness of some may yield to the solidarity of the peoples of the entire world. In this connexion, we are pleased that the question of the insufficiency of trade relations among developing countries and the outward direction of the economies of those countries was at the core of the discussions at the United Nations Conference on Technical Co-operation among Developing Countries at Buenos Aires.
139.	To those who tend to look upon the conclusions of that important Conference as a failure we would simply reply that it would have been Utopian to try to settle in two weeks of negotiations a situation born of several decades, indeed several centuries, of economic alienation.
140.	Nevertheless, we remain fully convinced that the countries engaged in nation building, aware that they owe it to themselves to be first and foremost the promoters and moving force of their own development, will, within a comparatively short time, find the means to overcome the many obstacles slowing their development and thus avoid their progressive pauperization.
141.	It is on this note of optimism that I shall end my statement. But first of all I should like to recall to members the significance of our presence here. It proves "that we retain our confidence in mankind, which can only flourish in peace and harmony among all men of all races."  That was what the President of the Gabonese Republic, His Excellency El Hadj Omar Bongo, stated in his message to the special session of the General Assembly devoted to Namibia.


















